IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT COHEN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4741

JULIE L. JONES, SECRETARY,
and FLORIDA DEPARTMENT
OF CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed August 16, 2017.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Robert Cohen, pro se, Appellant.

Michael L. Glass and Paul M. Eza of Stone, Glass & Connolly, LLP, Jacksonville,
for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINOKUR, and M.K. THOMAS, JJ., CONCUR.